Exhibit 10.1

SEALED AIR CORPORATION

NOTE REPURCHASE AGREEMENT

NOTE REPURCHASE AGREEMENT, dated as of November 30, 2010 (the “Agreement”),
among SEALED AIR CORPORATION, a Delaware corporation (the “Company”), and DAVIS
SELECTED ADVISERS, L.P. (the “Noteholder” and, together with the Company, the
“Parties”).

W I T N E S S E T H

WHEREAS, the Noteholder (or accounts for which the Noteholder is authorized to
make the acknowledgements, representations, warranties and agreements contained
herein (collectively, the “Accounts”)) is the beneficial owner of
$150,000,000.00 aggregate principal amount of the Company’s 12% Senior Notes due
2014 (the “Notes”);

WHEREAS, the Noteholder (or the Accounts) owns the Notes free and clear of any
and all pledges, security interests, liens, charges, encumbrances, equities or
claims; and

WHEREAS, the Noteholder has agreed (on its own behalf and on behalf of the
Accounts) to sell the Notes to the Company, all upon the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein, the Parties hereto hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

“Trustee” means U.S. Bank National Association, the trustee under the Indenture,
dated as of February 6, 2009, among the Company and the Trustee, pursuant to
which the Notes were issued.

SECTION 2. Purchase and Sale of the Notes. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Noteholder (on its own behalf
and on behalf of the Accounts) shall sell to the Company, and the Company shall
purchase from the Noteholder, the Notes.

SECTION 3. Purchase Price. The aggregate purchase price (the “Purchase Price”)
to be paid hereunder by the Company to the Noteholder as consideration for the
purchase of the Notes shall be equal to the sum of (x) $150,000,000.00,
representing the aggregate principal amount of Notes being purchased hereunder,
plus (y) accrued and unpaid interest on the Notes to the Closing Date (as
defined in Section 4) plus (z) a premium of $40,500,000.00 (calculated as of
December 1, 2010 and subject to adjustment if the Closing Date is a date other
than such date).

 

1



--------------------------------------------------------------------------------



 



SECTION 4. Closing. The sale and purchase of the Notes contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, NY 10036, at 10:00 A.M. local time on December 1, 2010, or at such other
place or at such other time or on such other date as the Company and the
Noteholder may mutually agree upon in writing (the day on which the Closing
actually takes place being the “Closing Date”). All actions taken at the Closing
will be deemed to occur simultaneously.

SECTION 5. Closing Deliveries. (a) At the Closing, the Noteholder shall deliver
or cause to be delivered:

(i) to the Trustee for the benefit of the Company, the Notes, delivered through
the facilities of The Depository Trust Company to the Trustee’s DTC account
#9968; and

(ii) to the Company, a receipt for the Purchase Price.

(b) At the Closing, the Company shall deliver or cause to be delivered to the
Noteholder:

(i) the Purchase Price, by wire transfer in US$ in immediately available funds
to the account or accounts specified by the Noteholder in writing on the date
hereof; and

(ii) a receipt for the Notes delivered by or on behalf of the Noteholder.

SECTION 6. Conditions to Closing. (a) The obligations of the Parties to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of the condition that the
covenants and agreements contained in this Agreement to be complied with by the
Company, on the one hand, and the Noteholder, on the other hand, on or before
the Closing shall have been complied with in all material respects, provided
that only the Party for whose benefit such covenants or agreements have been
made may assert that they have been breached or not complied with.

(b) The obligations of the Company to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or waiver, at or prior to
the Closing, of the condition that the Noteholder shall have made the deliveries
contemplated by Sections 5(a)(i) and 5(a)(ii).

SECTION 7. Authorization on behalf of Accounts. The Noteholder represents and
warrants that it is authorized to make the acknowledgements, representations,
warranties and agreements contained herein, and to enter into this Agreement, on
its own behalf and on behalf of the Accounts.

2

 

2



--------------------------------------------------------------------------------



 



SECTION 8. Termination. This Agreement may be terminated at any time prior to
Closing:

(a) by the Noteholder or the Company if the Closing shall not have occurred by
December 31, 2010; provided, however, that such right to terminate this
Agreement shall not be available to any Party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date; or

(b) by the written consent of the Company and the Noteholder.

SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a)(i) upon personal delivery to
the Party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt, and (b) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 9):



  (a)   if to the Noteholder:

Davis Selected Advisers, L.P.
2949 East Elvira Road, Suite 101
Tucson, AZ 85756
Telephone number: (520) 434-3771
Facsimile number: (520) 434-3770
Attention: Thomas Tays, Chief Legal Officer



  (b)   if to the Company:

Sealed Air Corporation
200 Riverfront Boulevard
Elmwood Park, New Jersey 07407
Telephone number: (201) 703-4145
Facsimile number: (201) 703-4231
Attention: General Counsel and Secretary

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Telephone number: (212) 735-3000
Facsimile number: (212) 735-2000
Attention: Robert Chilstrom

3

 

3



--------------------------------------------------------------------------------



 



SECTION 10. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Parties, and each Party or its representative shall
have received signature pages hereto of each other Party and thereafter shall be
binding upon and inure to the benefit of each Party and its respective
successors and assigns.

SECTION 11. Entire Agreement. This Agreement constitutes the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof.

SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. Execution in Counterparts. This Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

4

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Noteholder have caused this Agreement to
be executed as of the date first written above by their duly authorized
representatives.

SEALED AIR CORPORATION

By: /s/ David H. Kelsey               
Name: David H. Kelsey
Title: Senior Vice President and
Chief Financial Officer


DAVIS SELECTED ADVISERS, L.P.

By: /s/ Thomas Tays                  
Name: Thomas Tays
Title: Vice President


 

 

5